department of the treasury internal_revenue_service washington d c number release date date date cc intl br6 wta-n-101736-00 uilc memorandum for jeffrey johnson ifasp specialist office of the assistant_commissioner international from elizabeth g beck senior technical reviewer cc intl br6 subject sec_6501 this technical assistance responds to your memorandum dated date requesting advice on the application of sec_6501 technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent your questions are as follows question does the statutory extension of the statute_of_limitations provided by sec_6501 of the internal_revenue_code the code apply only with respect to the information required to be reported under the listed code sections 6038a 6038b 6046a and or does it apply to the entire income_tax return for example assume that on date a taxpayer timely files form_1120 for calendar_year but fails to attach form_5472 as required by sec_1_6038a-2 on date during examination the taxpayer submits form_5472 reporting in part iv several transactions with foreign related parties in date examination discovers an error in the taxpayer’s deductions for depreciation on assets unrelated to any of the transactions reportable on form_5472 assuming no other adjustment to the statute_of_limitations under sec_6501 occurs a has the service lost its right to assert any deficiency attributable to the depreciation after date the expiration of the period of limitations without regard to sec_6501 or has sec_6501 operated to extend the period to date the date three years after submission of the required form_5472 information wta-n-101736-00 b is the result different if part iv of form_5472 was not required to be completed because all reportable_transactions were with domestic related parties discussion sec_6501 of the code provides as follows failure to notify secretary of certain foreign transfers -in the case of any information which is required to be reported to the secretary under sec_6038 sec_6038a sec_6038b sec_6046 sec_6046a or sec_6048 the time for assessment of any_tax imposed by this title with respect to any event or period to which such information relates shall not expire before the date which i sec_3 years after the date on which the secretary is furnished the information required to be reported the senate_finance_committee states in its explanation of this provision i n the case of a failure to report required information with respect to a foreign_corporation partnership or trust the statute_of_limitations with respect to any event or period to which such information relates shall not expire before the date that is three years after the date on which such information is provided staff of senate comm on finance 105th cong 1st sess revenue reconciliation act of as reported by the committee on finance s rep no pincite date the application of sec_6501 was clarified in date in response to public comments on proposed_regulations under sec_6038 relating to foreign_corporations and foreign_partnerships the preamble to final regulations under sec_6038 and sec_6038b stated the irs and treasury wish to clarify that if a u_s_person fails to comply with sec_6038 sec_6038b or sec_6046a the extended statute_of_limitations provided by sec_6501 shall apply only to the tax consequences related to the information required to be reported under the relevant reporting section and not to all transactions within the u s person’s tax_year at issue for example if a u_s_person with a calendar tax_year fails to comply with sec_6038 for a controlled foreign partnership’ sec_2001 calendar tax_year sec_6501 will only extend the statute_of_limitations applicable to the u s person’s tax_year with respect to any_tax consequences associated with the wta-n-101736-00 u s person’s interest in the foreign_partnership during the partnership’ sec_2001 tax_year t d 2000_2_irb_265 though the above comments do not specifically address the reporting requirements under sec_6038a sec_6046 and sec_6048 sec_6501 should be applied in a consistent manner to all the listed code sections that is sec_6038 sec_6038a sec_6038b sec_6046 sec_6046a and sec_6048 accordingly sec_6501 keeps the assessment_period open beyond the normal three-year period of limitations only for the tax imposed with respect to any event or period to which information required to be furnished to the service relates therefore the extension of the statute_of_limitations does not apply to the entire income_tax return with respect to form_5472 sec_6038a grants the secretary authority to prescribe by regulations the information which must be furnished under sec_6038a by reporting corporations pursuant to this grant of regulatory authority sec_1_6038a-2 specifically identifies the information required to be furnished as well as the manner in which such information is to be presented specifically sec_1_6038a-1 and sec_1_6038a-2 require a reporting_corporation to furnish the information required by sec_6038a and described in sec_1_6038a-2 by filing an annual information_return form with its applicable income_tax return in your example if the taxpayer timely files form_1120 for its taxable_year on date but waits until date to submit an untimely but complete form_5472 for its taxable_year the statute_of_limitations will be extended only with respect to the tax affected by items required to be reported on form_5472 the statute on the assessment of tax affected by those items will begin to run on date which is the date the required information was furnished to the service with respect to the error in taxpayer’s deductions for depreciation on assets unrelated to transactions reportable on form_5472 sec_6501 does not extend the statute_of_limitations on the assessment of tax affected by these items beyond date because the information is not required to be reported on form_5472 the filing of the form_5472 will not operate to extend the statute_of_limitations until date the date three years after the submission of the required form_5472 information this result would not change simply because part iv monetary transactions between reporting corporations and foreign related_party of form_5472 was not required to be completed since all reportable_transactions were with domestic related parties a reporting_corporation under sec_6038a must provide wta-n-101736-00 information on a form_5472 if it had reportable_transactions with a domestic related_party as well as with a foreign related_party sec_1_6038a-2 sec_1_6038-2 and sec_1_6038-2 but see sec_1_6038a-2 limited exception where information required by sec_6038 and sec_6038a is contained in a return of information on form question for purposes of the monetary penalty under code sec_6038a sec_1_6038a-4 states that the filing of a substantially incomplete form_5472 constitutes a failure_to_file form_5472 does the substantially incomplete standard also apply for purposes of sec_6501 for example assume the taxpayer has dollar_figure of reportable_transactions but reports only transactions totaling dollar_figure on form_5472 a b if the form_5472 is found to be substantially incomplete does sec_6501 hold open the statute_of_limitations on assessment with respect to dollar_figure or dollar_figure if the form_5472 is accepted as complete enough to preclude the monetary penalty may the service nevertheless apply sec_6501 with respect to the dollar_figure of omitted transactions discussion sec_6501 expressly refers to the information which is required to be reported to the secretary under sec_6038 sec_6038a sec_6038b sec_6046 sec_6046a or sec_6048 these code sections together with their related regulations identify specific reportable information and the manner in which that information is reported to the service upon a taxpayer’s failure to report as required by the enumerated code sections sec_6501 itself provides for a specific consequence - an extension of the time for assessment this section does not provide any independent reporting requirements nor does it make any provision regarding the manner of reporting accordingly for the purposes of sec_6501 whether a taxpayer has failed to report required information under one of the enumerated code sections should be evaluated using the standard established by the particular section and the applicable regulations in other words sec_6501 will only be triggered where the taxpayer has failed to report pursuant to one of the listed code sections sec_1_6038a-4 provides that the filing of a substantially incomplete form_5472 constitutes a failure_to_file form_5472 there is nothing in this provision or elsewhere in the sec_6038a regulations that states or implies that the wta-n-101736-00 provision applies solely for purposes of the sec_6038a monetary penalty we believe this language would also apply for purposes of sec_6501 sec_6501 is implicated when there is a failure to furnish information which is required to be reported under the enumerated code sections the filing of a substantially incomplete form_5472 is deemed a failure to furnish any of the information required by sec_6038a see sec_1_6038a-2 a reporting_corporation shall furnish the information required by sec_6038a by making an annual information_return on form accordingly where a substantially incomplete form_5472 is filed sec_6501 applies as if form_5472 had not been filed in your example a taxpayer has dollar_figure of reportable_transactions but only reports transactions totaling dollar_figure on form_5472 where the form_5472 is considered to be substantially incomplete and thus a failure to furnish information the period of limitations on assessment is extended under sec_6501 to three years after the date the information is furnished by filing the required form_5472 under the facts in your example the extension of the statute_of_limitations would apply with regard to the assessment of tax affected by the entire dollar_figure of reportable_transactions we wish to emphasize that a form_5472 which reports only dollar_figure of a total of dollar_figure of reportable_transactions might well be considered substantially incomplete if however for the limited purposes of the present example such a form_5472 is determined to be sufficiently complete to constitute a filing of the form_5472 under sec_1_6038a-4 the statute_of_limitations on assessment is not extended beyond three years from the date of filing of the form_5472 under sec_6501 with respect to any event or period to which the required information that was in fact furnished relates in other words the statute_of_limitations is not extended beyond three years with regard to the assessment of tax affected by items reported on the form_5472 or in your example the dollar_figure of reported transactions but if the taxpayer has nevertheless failed to report all of the required information as in your example here dollar_figure of reportable_transactions sec_6501 would apply as if form_5472 had not been filed with respect to this information and the period of limitations would accordingly be extended to three years after the date the information is furnished with respect to the assessment of tax affected by the unreported dollar_figure of reportable_transactions this is because by failing to report reportable_transactions the taxpayer has not in fact reported some of the information required to be reported to the secretary under section 6038a within the meaning of sec_6501 question does the information required to be reported under sec_6501 as it applies to sec_6038a include submissions other than form_5472 eg wta-n-101736-00 information document requests idr’s authorizations of agency under sec_6038a and information subject_to summons under sec_6038a discussion with respect to the information required to be reported under sec_6038a sec_6038a and sec_1_6038-2 specifically identify the information which must be reported by sec_6038a reporting corporations on an annual information_return form submissions other than form_5472 such as idr’s authorizations of agency under sec_6038a or information subject_to summons under sec_6038a fall outside the scope of sec_6038a and are distinguishable from those which concern information reporting on form_5472 an idr is a written request for information - ie documents and testimony - relating to an examination of a taxpayer issued by examination to the taxpayer under the authority of sec_6001 see sec_1_6001-1 sec_1_6038a-3 sec_6001 specifically empowers the service to require any person by notice to render such information as the service deems sufficient to show whether such person is liable for tax under the sec_6038a regulations a reporting_corporation must maintain records as described in sec_1_6038a-3 thus an idr seeks information required to be maintained by a taxpayer but not necessarily filed with the service and seeks that information during an examination this is different from the form_5472 information to be filed by a reporting_corporation with the service on or before the due_date with extensions of its tax_return for that taxable_year sec_1_6038a-2 an authorization of agency is also different it is likewise a means to obtain information but not in itself information in other words an authorization of agency is simply a delegation of authority by a foreign related_party to the reporting_corporation to act as its agent for purposes of the service applying its examination authority under sec_6001 and its summons authority under sections with respect to transactions with that foreign related_party where a foreign related_party does not authorize the reporting_corporation to act as its limited agent for these purposes sec_6038 provides that a the amount of the deduction allowed under subtitle a for any amount_paid or incurred by the reporting_corporation to the related_party in connection with such transaction and b the cost to the reporting_corporation of any property acquired in such transaction from the related_party or transferred by such corporation in such transaction to the related_party wta-n-101736-00 shall be the amount determined by the secretary in the secretary’s sole discretion from the secretary’s own knowledge or from such information as the secretary may obtain through testimony or otherwise see also sec_1_6038a-7 information subject_to summons is likewise distinguishable from the information required to be reported under sec_6038a sec_6038a makes reference to a situation in which the secretary pursuant to the authority granted by sec_7602 issues a summons to a reporting_corporation to produce records or testimony necessary for the determination of the correct_tax treatment of any transaction between the reporting_corporation and a foreign related_party as with an idr such a summons seeks information maintained by a taxpayer but not necessarily filed with the service and is thus different from the form_5472 information filing requirement the noncompliance penalty of sec_6038a is applicable in the case of a failure to substantially and timely comply with a summons to produce records or testimony see sec_1_6038a-7 sec_6038a also provides for a separate suspension of the statute_of_limitations on assessment under certain circumstances in connection with summonses see sec_1_6038a-6 question what is the meaning of the word event in sec_6501 when would the statute_of_limitations on assessment be extended with respect to an event as distinct from a period discussion like the sec_6038a reportable_transactions discussed above most of the information required to be reported under the code sections listed in sec_6501 relates to discrete events for example sec_6038 requires u s persons that control certain foreign_corporations to report1 certain transactions of the foreign_corporation see sec_1 for the purposes of these code sections report means to file a return or form reporting the information wta-n-101736-00 sec_1_6038-2 certain u s partners that control foreign_partnerships are also required to report information on certain partnership transactions and allocations see sec_1_6038-3 sec_6038b requires u s persons to report certain transfers of property to foreign_corporations and foreign_partnerships as well as certain liquidation distributions to non-u s persons see sec_6038b sec_6046 requires a return to be made by certain u s persons who are or become officers or directors of foreign_corporations or make certain acquisitions of the stock of foreign_corporations sec_6046a requires u s persons to report certain acquisitions and dispositions of interests in foreign_partnerships along with substantial changes in the proportional interests in foreign_partnerships see sec_6046a and sec_6048 requires that the secretary be provided written notice of specifically identified reportable events - a u s person’s creation or transfer of money or property to a foreign_trust and the death of a u s citizen or resident who was treated as the owner of a foreign_trust see sec_6048 also sec_6048 requires u s owners of foreign trusts to ensure that the foreign_trust files an information_return setting forth among other things a complete accounting of all trust activities see sec_6048 and u s persons receiving distributions from a foreign_trust to report information about the distributions see sec_6048 in most cases where the information required to be reported concerns a discrete event such as a transaction or transfer the event itself may have distinct tax consequences for the reporting party in these cases pursuant to sec_6501 the assessment_period with respect to the tax affected by the discrete event will not expire until the date three years after the date on which the secretary is furnished the required information the information reporting requirements contained in the code sections listed in sec_6501 may also concern periods for example sec_1_6038a-2 requires that the form_5472 be filed as part of the taxpayer’s annual income_tax return thus the relevant period to which the information relates is taxpayer’s taxable_year for which the form_5472 was required to be filed however the extended statute_of_limitations provided by sec_6501 will apply only to the tax consequences related to the information required to be wta-n-101736-00 reported in the relevant taxable_year and not to all transactions within that taxable_year cf t d 2000_2_irb_265 please note that sec_6501 does not apply to the assessment of monetary penalties for failure to furnish information under the enumerated code sections in particular there is no statute_of_limitations on the period for assessment of these monetary penalties see sec_6671 sec_601_106 if you have any questions please contact edward barret at by elizabeth g beck senior technical reviewer branch office of associate chief_counsel international see the quoted language from the treasury_decision at pp supra
